Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 6/24/2020 and 1/7/21 were considered.

Claim Objections
Claim1 is objected to because of the following informalities:  the acronym,  ECU, in line 8, should be in parenthesis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single ECU and display controlling multiple cameras, does not reasonably provide enablement for multiple ECU and displays to control the vehicle cameras.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention commensurate in scope with these claims. Claim 20 provides for a first camera monitoring system according to claim 1 and a second camera monitoring system according to claim 1. However, the two systems with two displays and two ECUs in the same vehicles is not enabled by the specification . Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention would not know how to make and/or use the claimed invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 provides for a first camera monitoring system according to claim 1 and a second camera monitoring system according to claim 1. However, the two systems with two displays and two ECUs in the same vehicles is unclear. Is applicant trying to claim a left and right camera in the same system? Claim 20 include multiple systems in the present claimed structure and the Examiner is unclear as to the intended means. Thus, claim 20 is indefinite. 
Claims 20 will be examined as best understood by the Examiner.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claimed image capturing means is being interpreted to be a camera as defined in the specification at paragraphs 9,12 and 63 (USPGPUB paragraphs).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by O’Connell et al (US20180201190).
Regarding claim 1, O’ Connell et al  teaches a camera monitoring system for motor vehicles, comprising:
image capturing means (20- figure 1) being associated with at least an exterior rear-view mirror of a vehicle (paragraph 30-31), the exterior rear-view mirror being a mounting assembly located at an exterior part of the vehicle (see figure 2), the image capturing means (20) being located at the mounting assembly (rearview mirror-see figures 1-2) and configured to capture an image from an exterior field of view of the vehicle, wherein the field of view extends at least sideward and rearward outside the vehicle and encompasses a portion of the exterior part of the vehicle; (paragraph 20)
an electronic control unit (car CPU, 48), ECU connected to the image capturing means (20) and configured to select at least an image region from the image captured by the image capturing means, the image region being smaller than the captured image (for example: zooming in) and movable within the captured image (paragraphs 25,30-33; zooming and panning); and
at least one display device (14/22/26 or 14’/24’/22’) including at least a first screen (24 or 24’)located inside the vehicle (figures 2-3) and connected to the ECU; wherein a control surface in the first screen  (24/22/26 or 24’/22’)is multi-touch sensitive (paragraphs 32-35), and/or is a gesture detector (paragraph 33), configured both to move the image region within the captured image (zoom or pan), and wherein the image region being displayed by the, at least one, display device (14/22/26 or 14’/24’/22’).
Regarding claim  17, the camera monitoring system according to claim 1, wherein the gesture detector  (paragraph 33)is implemented by a touch-sensitive screen (22 or 22’) with increased capacity sensibility of the display device.
Regarding claim 18, the camera monitoring system according to claim 1, wherein the gesture detector (paragraph 33) is implemented by an electronic device based on electrical near-field gesture controllers .
Regarding claim 19, the camera monitoring system according to claim 1, wherein the image capturing means (20) are fixedly located outside the vehicle (see figure 1 and paragraphs 27-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al (US20180201190) in view of Wild et al (US 20160046188).
Regarding claim 2, O’Connell teaches the camera monitoring system according to claim 1, wherein the first screen(24/22 or 24’/22) of the display device (14 or 14’) is a touch screen and the display device comprises two different portions (see figure 2), a first portion in which a touch- and-drag of the displayed image is disabled (only displays an image), and a second portion in which the touch-and-drag provided by the touch screen is activated by the ECU.
	O’Connell teaches a touch sensitive/gesture-based display with multiple portions. However, O’Connell fails to specifically disclose an embodiment wherein  a first portion in which a touch- and-drag of the displayed image is disabled, and a second portion in which the touch-and-drag provided by the touch screen is activated by the ECU.
 Wild et al teaches at least one display device (20/22) including at least a first screen (22/26) located inside the vehicle (paragraph 37) and connected to the control unit (10); wherein a control surface in the first screen  (26)is multi-touch sensitive (paragraphs 44-48), and/or is a gesture detector (paragraph 52), configured both to move the image region within the captured image, and wherein the image region being displayed by the, at least one, display device; wherein the first screen (22/26) of the display device is a touch screen and the display device comprises two different portions (26a, 26b), a first portion in which a touch- and-drag of the displayed image is disabled, and a second portion in which the touch-and-drag provided by the touch screen is activated by the control unit (10)- the user drags content to portions 26a or 26b, in which the selected portion is enabled (via touch) to display the content chosen by the user. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since it is a known software design for displaying information by giving the user control of the region of the display and the content to be displayed. 
Regarding claim 12, O’Connell teaches the camera monitoring system according to claim 2, wherein the first portion and the second portion of the first display device are the same touch screen (see figures 2 of O’Connell; see figures 2-3 of Wild).
Regarding claim 14, O’Connell teaches the camera monitoring system according to claim 2, wherein O’Connell fails to specifically disclose the display device (14 or 14’) further comprises a second screen which is not touch-sensitive and the first portion of the display device is the second screen and the second portion of the display device is the touch screen.
	Wild et al teaches the camera monitoring system according to claim 2, wherein O’Connell teaches the display device (22) further comprises a second screen (60) which is not touch-sensitive and the first portion(22a) of the display device is the second screen and the second portion of the display device is the touch screen (see figure 6; paragraph 57-58; 60 can be an instrument on dash).
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it allows the driver to view data important to the user in area that is comfortable for the user’s angle of view.
Claim(s) 3-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al (US20180201190) in view of Wild et al (US 20160046188), further in view of Imai (US20140350784).
Regarding claim 3-4,O’Connell teaches the camera monitoring system according to claim 2, wherein further comprising a frame (graphic user interface design) covering partially the touch screen to split the first display device into at least the first portion and the second portion (see figures 2 and 5 of O’Connell; and figures 2-3 of Wild et al). However, the O’Connell-Wild combination fails to specifically disclose  a frame covering partially the touch screen to split the first display device into at least the first portion and the second portion (claim 3); and wherein the frame is partially tinted and comprises at least one non-tinted portion corresponding to the second portion of the first display device (claim 4).
	Imai teaches a touch sensitive display for vehicle comprising a frame (1,4) covering partially the touch screen (3) to split the first display device into at least the first portion (A) and the second portion (B) and , wherein the frame (1,4) is partially tinted and comprises at least one non-tinted portion (6) corresponding to the second portion (B) of the first display device. Essentially, Imai teaches controlling the two portions of the touch display using a sliding frame portion with controllers (paragraphs 34,44; see figures 1 and 8). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is a known touch sensitive display configuration used in a vehicle as a navigation or vehicle function controller.
Regarding claim 5, Imai further teaches the camera monitoring system according to claim 4, wherein the frame (1,4) comprises two non-tinted portions, a first non-tinted portion corresponding to the second portion (B) displaying the image region adjustable in size or location on the touch screen by a user’s touch (via user sliding 4)  and a second non-tinted portion (6) corresponding to the second portion (B) displaying control items to control parameters through the control surface of the touch screen (paragraphs 45 and 53; see figures 1 and 8). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify O’Connell-Wild combination to include this feature, since it is a known touch sensitive display configuration used in a vehicle as a navigation or vehicle function controller
Regarding claim 6, the camera monitoring system according to claim 3, wherein the parameters to be controlled through the control surface of the touch screen are selected from brightness, contrast and color parameters of the images displayed by the display device (paragraph 34 of O’Connell).
Regarding claim 7, the camera monitoring system according to claim 5, wherein the parameters to be controlled through the control surface of the touch screen are selected from brightness, contrast and color parameters of the images displayed by the display device (paragraph 34 of O’Connell).
Regarding claim 8, the camera monitoring system according to claim 3, wherein the parameters to be controlled through the control surface of the touch screen are selected from height of the field of view of the image capturing means and width of the field of view of the image capturing means (paragraph 34 of O’Connell).
Regarding claim 9, the camera monitoring system according to claim 7, wherein the parameters to be controlled through the control surface of the touch screen are selected from height of the field of view of the image capturing means and width of the field of view of the image capturing means (paragraph 34 of O’Connell).
Regarding claim 10, the camera monitoring system according to claim 3, wherein the control items are selected from buttons drawn on the frame, digital buttons and digital menus (see paragraph 34 of O’Connell; see figures 2-3 of Wild; see figures 1 and 8 of Imai).
Regarding claim 11, the camera monitoring system according to claim 9, wherein the control items are selected from buttons drawn on the frame, digital buttons and digital menus (see paragraph 34 of O’Connell; see figures 2-3 of Wild; see figures 1 and 8 of Imai).
Regarding claim 13, the camera monitoring system according to claim 11, wherein the first portion  and the second portion of the first display device are the same touch screen (see figure 2 of O’Connell; see figures 2-3 of  Wild; and figures 1 and 8 of Imai).
Regarding claim 15, O’Connell teaches the camera monitoring system according to claim 11, wherein O’Connell fails to specifically disclose the display device (14 or 14’) further comprises a second screen which is not touch-sensitive and the first portion of the display device is the second screen and the second portion of the display device is the touch screen.
	Wild et al teaches the camera monitoring system according to claim 11, wherein O’Connell teaches the display device (22) further comprises a second screen (60) which is not touch-sensitive and the first portion(22a) of the display device is the second screen and the second portion of the display device is the touch screen (see figure 6; paragraph 57-58; 60 can be an instrument on dash).
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it allows the driver to view data important to the user in area that is comfortable for the user’s angle of view.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al (US20180201190) in view of Kim et al (US20160196800)
Regarding claim 16, O’Connell  teaches the system may include gesture detection and the more than one camera. However, O’Connell fails to specifically disclose the camera monitoring system according to claim 1, further comprising an additional camera inside the vehicle configured to capture driver’s gestures and the gesture detector is implemented by the ECU using an image classifier.
	In the same field of endeavor, Kim et al teaches the camera monitoring system comprising an additional camera(paragraph 142) inside the vehicle configured to capture driver’s gestures and the gesture detector is implemented by the ECU using an image classifier (paragraph 88, 158-160). Kim teaches Leap motion sensor which includes an IR camera sensor for gesture detection and classification (circle motion etc). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and would be a functionally equivalent control structure for touch or gesture -based controls.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al (US20180201190) in view of Kunze et al (US20200215975).
Regarding claim 20, O’ Connell teaches a motor vehicle comprising: an intelligent rear-view monitoring system, IRMS, with an image capturing means (20) associated with an interior rear-view mirror, the IRMS including;
a first camera monitoring system according to claim 1 with image
capturing means located on the left side of the vehicle and associated with an exterior rear-view mirror of the left side (paragraph 34 and 39),
a second camera monitoring system according to claim 1 with image capturing means located on the right side of the vehicle and associated with an exterior rear-view mirror of the right side (paragraph 34 and 39), and
wherein a single ECU connected to all the image capturing means is configured to control the first camera monitoring system and the second camera monitoring system, and is further configured to control the IRMS (paragraph 34 and 43).
However, O’Connell fails to specifically disclose an intelligent rear-view monitoring system, IRMS, with an image capturing means associated with an interior rear-view mirror.
In the same field of endeavor, Kunze et al teaches al  teaches a camera monitoring system for motor vehicles, comprising:
image capturing means (14c,14d) being associated with at least an exterior rear-view mirror of a vehicle (paragraph 33), the exterior rear-view mirror being a mounting assembly located at an exterior part of the vehicle (see figure1), the image capturing means being located at the mounting assembly (rearview mirror-see figures 1-2) and configured to capture an image from an exterior field of view of the vehicle, wherein the field of view extends at least sideward and rearward outside the vehicle and encompasses a portion of the exterior part of the vehicle; (paragraph 33)
an electronic control unit, ECU connected to the image capturing means (14c,14d) and configured to select at least an image region from the image captured by the image capturing means(paragraph 33); at least one display device (29) including at least a first screen located inside the vehicle (figures 1-2) and connected to the ECU (paragraph 34,39 and 40); wherein a control surface in the first screen is multi-touch sensitive (paragraphs 34-37), and/or is a gesture detector (paragraph 34-37), configured both to move the image region within the captured image (zoom- paragraph 40), and wherein the image region being displayed by the, at least one, display device (29); wherein a motor vehicle comprising: an intelligent rear-view monitoring system, IRMS, with an image capturing means (14c,14d) associated with an interior rear-view mirror (see figures 1-2), the IRMS including;
a first camera monitoring system according to claim 1 with image
capturing means (14c) located on the left side of the vehicle and associated with an exterior rear-view mirror of the left side (paragraph 34),
a second camera monitoring system according to claim 1 with image capturing means (14d) located on the right side of the vehicle and associated with an exterior rear-view mirror of the right side (paragraph 34 ), and
wherein a single ECU connected to all the image capturing means is configured to control the first camera monitoring system and the second camera monitoring system, and is further configured to control the IRMS (paragraph 33). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since it a known camera system control configuration for vehicles which provides a controller which helps to keep the driver’s line sight on the road (not looking downward). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tiryaki ( US20150015710) teaches vehicle vision system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872